To compel respondent to observe the law respecting the assessment of property at its cash value, in equalizing the valuation of the respective townships for the purposes of a levy of state and county taxes.
Denied October 29, 1879.
Held, that the equalization of valuations for taxation is a political duty, and the power to equalize is exclusive in the supervisors. Held further, that affidavits in answer to an order to show cause cannot be assumed to be evasive, and if so in fact, respondent will be bound by them according to the interpretation individually intended.